SAYLOR, Justice,
concurring.
Although I concur in the result achieved by the majority, I note that the present civil procedural rules do not particularize the manner in which money judgments are to be collected from a political subdivision. Further, I do not believe that the rules pertaining to civil actions in mandamus were fashioned to govern executions on already existing money judgments, particularly as application of those rules would require the commencement of a separate, civil action. See P.R.C.P. Nos. 1091, 1093. See generally Kamm v. Borough of Greentree, 86 P.L.J. 403, 404 (C.P. Allegheny 1938)(Eagen, Musmanno, and Thompson, JJ.)(explaining that the procedure for executing on a judgment against a borough “is not the common law mandamus, but the statutory method of issuing execution upon judgments against municipalities[;][i]t is a judicial writ issued only after final judgment obtained against a municipal corporation”). Since in my view there are no applicable judicial procedural rules, I believe that there exists precisely the sort of void which the General Assembly intended to be filled pursuant to the savings clause of the Judiciary Act Repealer Act, 42 Pa. C.S. § 20003(b). I therefore agree with *312the Commonwealth Court that, pursuant to the savings clause, the “mandamus execution” procedure set forth in the Act of April 2, 1860, P.L. 589, § 1 (codified at 53 P.S. § 49271 (repealed 1978)), should be deemed to govern the Union’s collection efforts.1
Here, however, the Union did not seek or request to collect its judgment in a manner consistent with this “mandamus execution” procedure (or the substantially similar mandamus procedure outlined by the trial court), but rather, filed an ordinary praecipe for a writ of execution directed to the Sheriff of Northampton County with a notice indicating that certain property may be held or taken to pay the judgment.2 Obviously, the purpose of the former statute was to prevent such a levy against and potential execution sale of the property of a local governmental entity. Accordingly, I join the majority in disapproving the Union’s present collection efforts.
Justice NIGRO joins this concurring opinion.

. The former legislative provisions governing executions against boroughs incorporated the parallel provision pertaining to townships. See id. To collect a judgment against a township, the court in which such judgment was obtained could issue thereon a writ commanding the township commissioners or township supervisors to cause the amount thereof, with interest and costs, to be paid to the party entitled to the benefit of such judgment, out of any monies unappropriated of such township; or, if there were no such monies, of the first money that shall be received for the use of such township. See Act of July 14, 1917, No. 319, P.L. 840, § 1396 (codified at 53 P.S. § 18462 (repealed 1931)); see also Kamm, 86 P.L J. at 404. The procedure did not require the commencement of a wholly independent civil action for mandamus as the majority appears to deem necessary.


. The difficulty with the Commonwealth Court's opinion, in my view, is that it equates the ordinary writ of execution filed by the Union with the specialized "mandamus execution” writ called for by the formerly governing statute. See Borough of Wind Gap v. Teamsters Local 773 of the Int’l Bhd. of Teamsters, 759 A.2d 949, 953 (Pa.Cmwlth.2000)(holding that "Common Pleas erred in setting aside the writ of execution on the basis that [the Union] erroneously filed a writ of execution instead of filing a writ of mandamus”).